Citation Nr: 0946660	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967, including service in the Republic of Vietnam, and his 
decorations include the Vietnam Campaign Medal and the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2006 and August 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which respectively denied the Veteran's 
claims for an increased rating for PTSD and a TDIU.  In a 
separate rating decision issued in August 2008, the RO 
assigned a rating of 50 percent for PTSD, effective March 1, 
2008.  .

In October 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  Following the hearing, the 
record was held open for 30 days in order to enable the 
Veteran to obtain relevant medical records in support of his 
claims.  Thereafter, he submitted additional medical 
evidence, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that additional development is required to 
determine if the Veteran is entitled to an evaluation higher 
than 50 percent for his PTSD and a TDIU rating.  

The record reflects a history of private and VA treatment for 
PTSD symptoms, including an exaggerated startle response, 
depression, intrusive thoughts, occasional suicidal and 
homicidal ideations, flashbacks, sleep disturbances, 
nightmares, night sweats, angry outbursts, social withdrawal, 
tearfulness, and concentration, memory and communication 
problems.  He has been afforded VA psychiatric examinations 
in February 2006 and August 2008 in which he has been 
diagnosed with chronic PTSD and alcohol abuse and assigned 
GAF scores of 53 and 55, respectively.  

Additionally, the Veteran has indicated, in written 
statements and testimony before the Board, that he has not 
worked since 1994 when left his position in a local fire 
department on account of anger management issues and other 
problems associated with his PTSD.  Specifically, the Veteran 
has testified at his October 2009 Board hearing that when he 
quit that job, he was "burnt out and having anger problems" 
and that he essentially resigned "in lieu of being fired."

In support of his claim, the Veteran has also submitted 
statements, dated in December 2005, November 2008, and 
October 2009, from a private social worker who has treated 
him for several years for symptoms of PTSD, depression, and 
anxiety.  The social worker has indicated that the Veteran's 
PTSD has dramatically worsened since September 2005, 
following the death of his mother, and that his symptoms are 
currently severe and greatly impair his ability to function.  
Additionally, the social worker has opined that, although the 
Veteran "tries hard to function and put on a normal 
appearance," he is unable to hold a job or maintain 
interpersonal relationships, and that his current GAF level 
is "approximately 25 to 30."  That social worker has also 
stated that, notwithstanding the worsening of the Veteran's 
depression in the wake of his mother's death, his PTSD 
symptoms are related to the "horrific" events he 
experienced in Vietnam, including witnessing the deaths of 
four fellow soldiers in a rocket attack and enduring frequent 
periods of shelling.  Additionally, that social worker 
indicated that the Veteran "continues to have difficulty 
holding a job, problems sleeping and ongoing flashbacks 
related to his Vietnam experiences," as well as 
"significant impairment to include suicidal and homicidal 
thoughts at times."  In this regard, the social worker has 
opined that the Veteran's psychiatric problems have worsened 
since his last VA examination, in part due to his frustration 
with the VA claims process.

As the Veteran has submitted evidence that his PTSD symptoms 
have worsened since his most recent VA examination, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Additionally, given that the Veteran's prior VA psychiatric 
examinations and treatment records reflect PTSD symptoms and 
GAF scores that are consistent with moderate impairment, 
whereas the statements from his private mental health 
provider reflect far more serious symptoms, including GAF 
scores in the 20s that are indicative of profound impairment, 
the Board finds that, on remand, the VA examiner should 
evaluate the Veteran's service-connected disability in 
relation to its history and provide an opinion that expressly 
reconciles all other clinical evidence of record.  See 
38 C.F.R. § 4.1 (2009).

A remand is also warranted with respect to the Veteran's TDIU 
claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted by 
the Veteran.  The Court declared that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  Here, 
the Veteran raised the issue of entitlement to TDIU while 
challenging the rating for his PTSD.  Therefore, his TDIU 
claim is part and parcel with the pending claim for an 
increased rating for his PTSD.  In this regard, the Board is 
cognizant that the Veteran is retired and there is no 
indication, apart from his own subjective statements, that he 
left his last job due to his PTSD.  However, as noted above, 
his private mental health care provider has stated that his 
difficulties holding a job are related to his PTSD.  

Finally, VA medical records appear to be outstanding.  The 
Veteran testified in October 2009 that he receives ongoing 
psychiatric care through VA.  The most recent VA medical 
records associated with the claims folder are dated in 
September 2009.  Those records show that the Veteran was 
scheduled to undergo additional individual psychotherapy at 
the Nashville Vet Center and "to follow up for medication 
management" through the VA Tennessee Valley Healthcare 
System.  VA is required to make reasonable efforts to help 
the Veteran obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated since September 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all records from the Nashville Vet 
Center and the VA Tennessee Valley 
Healthcare System dated since September 
2009.

2.  After obtaining the above records, 
schedule the Veteran for a VA psychiatric 
examination to determine the extent and 
severity of his PTSD.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed.  The examiner should 
report all pertinent findings and estimate 
the Veteran's Global Assessment of 
Functional (GAF) Scale score.  Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his PTSD renders him unable to 
secure or follow a substantially gainful 
occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  
Additionally, the examiner should 
reconcile any opinion expressed with other 
pertinent evidence of record, in 
particular the prior February 2006 and 
August 2008 VA examinations and the 
December 2005, November 2008, and October 
2009 statements from the Veteran's private 
social worker, as well as the Veteran's 
credible report of his psychiatric 
symptomatology.

3.  Thereafter, readjudicate the Veteran's 
claim, to include considering whether an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321 and a TDIU under 
38 C.F.R. § 4.16.  If any benefit sought 
on appeal remains denied, provide the 
Veteran and his representative a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the appeal.  Allow the 
appropriate amount of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

